          Case 1:17-cv-12462-WGY Document 103 Filed 02/05/19 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MASSACHUSETTS



ANNA V. KASHPER, individually, and as mother

and next friend of Three Minors and as personal
representative of the ESTATE OF KONSTANTIN

M. KASHPER,



         Plaintiff,

                                                                          C.A. No. 1:17-cv-12462-WGY

VS.



TOYOTA MOTOR SALES, U.S.A., INC.;

TOYOTA MOTOR CORPORATION;
ENTERPRISE FM TRUST; ENTERPRISE FLEET )
MANAGEMENT; JOHN DOE 1; JOHN DOE 2 )

and JOHN DOE 3,



         Defendants.



AFFIDAVIT OF ANNA KASHPER IN SUPPORT OF OPPOSITION TO TOYOTA'S MOTION TO STRIKE

Kashper plaintiffs by their attorney,
s/
Marc S Alpert, BBO#016420
Marc S Alpert, P.C.
15 Court Square, #940
Boston, MA 02108-2524
Tel: 617 227-2380, Fax: 866-393-2857, e-mail: trepla2380@juno.com, marcalpert2015@gmail.com

Certificate of service: I certify that in addition to the automatic service on all those who have filed an appearance, a copy of this
is being e-mailed to David M. Rogers.
s/
____________________
        Case 1:17-cv-12462-WGY Document 103 Filed 02/05/19 Page 2 of 2




Affidavit of Anna Kashper



1. My name is Anna Kashper. I understand there is some question regarding the GPS data in the case of
Kashper v. Toyota.

2. Within a day or so of Konstantin Kashper's death I logged onto the system that Borrego was using
and screen shot the data they had on there. Those screen shots I later gave to my attorney and I
understand were then provided to Toyota during discovery.

3 I still have in my possession the phone.

 • ned under the, pains and penalties of perjury this 1 day of February 2019.
